PER CURIAM.
Antonio Garcia Velazquez timely appeals his convictions for two counts of aggravated assault with a deadly weapon. He argues that the trial court erred in denying his motion to continue the trial, and in entering a judgment for aggravated assault on count one when the jury’s verdict was for simple assault. We find no abuse of discretion in the trial court’s denial of Velazquez’ motion for continuance. However, as the State concedes on appeal, the trial court entered judgment for the wrong crime as to count one. Accordingly, we reverse the judgment as to count one and remand with directions that the judgment be corrected to accurately reflect that the jury found Velazquez guilty of simple assault as to that count. In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART; REMANDED WITH DIRECTIONS.
EVANDER, LAWSON and COHEN, JJ., concur.